Name: Decision No 7/98 of the Association Council between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, of 22 December 1998 extending the double-checking system established by Decision No 3/97 of the Association Council for the period 1 January to 31 December 1999
 Type: Decision
 Subject Matter: European construction;  European Union law;  Europe;  trade policy;  iron, steel and other metal industries
 Date Published: 1999-02-03

 Avis juridique important|21999D0203(01)Decision No 7/98 of the Association Council between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, of 22 December 1998 extending the double-checking system established by Decision No 3/97 of the Association Council for the period 1 January to 31 December 1999 Official Journal L 029 , 03/02/1999 P. 0026 - 0027DECISION No 7/98 OF THE ASSOCIATION COUNCIL between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part of 22 December 1998 extending the double-checking system established by Decision No 3/97 of the Association Council for the period 1 January to 31 December 1999 (1999/87/EC)THE ASSOCIATION COUNCIL,Whereas the Contact Group referred to in Article 10 of Protocol 2 to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, which entered into force on 1 February 1995, met on 15 October 1998 and agreed to recommend to the Association Council established under Article 104 of the Agreement that the double-checking system introduced in 1998 by Association Council Decision No 3/97 should be extended for the period between 1 January and 31 December 1999;Whereas the Association Council, having been supplied with all relevant information, has agreed with this recommendation,HAS DECIDED AS FOLLOWS:Article 1 1. The double-checking system established by Association Council Decision No 3/97 for the period 1 January to 31 December 1998 shall continue to apply for the period between 1 January and 31 December 1999. In the title, preamble and Article 1(1) and (3) of the Decision, references to the period 1 January to 31 December 1998 shall be replaced by references to 1 January to 31 December 1999.2. Annex I to the Decision shall be replaced by the text contained in the Annex to this Decision.Article 2 This Decision shall enter into force on the date of its adoption.It shall apply with effect from 1 January 1999.Done at Brussels, 22 December 1998.For the Association CouncilThe PresidentJ. KAVANANNEX 'ANNEX ICZECH REPUBLICList of products subject to double-checking (1999)Heavy plates(excluding ex-CN codes)7208 40 107208 51 307208 51 507208 51 917208 51 997208 52 917208 52 997208 54 107208 90 107208 90 90Cold-rolled sheet7209 15 007209 16 907209 17 907209 18 917209 18 997209 25 007209 26 907209 27 907209 28 907211 23 107211 23 517211 29 20Beams and sections7216 31 117216 31 197216 31 917216 31 997216 32 117216 32 197216 32 917216 32 99Welded tubesComplete CN heading 7306`